
	

114 S1051 IS: National Health Service Corps Expansion Act of 2015
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1051
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To include county and municipal correctional facilities among medical facilities that qualify for
			 designation as health professional shortage areas for purposes of the
			 National Health Service Corps.
	
	
		1.Short title
 This Act may be cited as the National Health Service Corps Expansion Act of 2015.
 2.Medical facilitiesSection 332(a)(2) of the Public Health Service Act (42 U.S.C. 254e(a)(2)) is amended— (1)in subparagraph (A), by inserting (including care provided by a city or county health department to inmates of a county or municipal jail) after county health department; and
 (2)in subparagraph (B), by striking State correctional institution and inserting State, county, or municipal correctional institution. 